IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 46243

STATE OF IDAHO,                               )
                                              )   Filed: May 29, 2019
       Plaintiff-Respondent,                  )
                                              )   Karel A. Lehrman, Clerk
v.                                            )
                                              )   THIS IS AN UNPUBLISHED
CAMERON SCOTT FIGUEROA,                       )   OPINION AND SHALL NOT
                                              )   BE CITED AS AUTHORITY
       Defendant-Appellant.                   )
                                              )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. George A. Southworth, District Judge.

       Judgment of conviction and concurrent unified sentences of four years, with
       minimum periods of confinement of one and one-half years, for two counts of
       burglary affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Kimberly A. Coster,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; LORELLO, Judge;
                               and BRAILSFORD, Judge
                  ________________________________________________

PER CURIAM
       Cameron Scott Figueroa pled guilty to two counts of burglary. I.C. §§ 18-1401. In
exchange for his guilty pleas, additional charges were dismissed. The district court sentenced
Figueroa to concurrent unified terms of four years, with minimum periods of confinement of one
and one-half years.    Figueroa appeals, arguing that the district court should have retained
jurisdiction or placed him on probation.




                                              1
       The primary purpose of a district court retaining jurisdiction is to enable the court to
obtain additional information regarding whether the defendant has sufficient rehabilitative
potential and is suitable for probation. State v. Jones, 141 Idaho 673, 677, 115 P.3d 764, 768
(Ct. App. 2005). Probation is the ultimate goal of retained jurisdiction. Id. There can be no
abuse of discretion if the district court has sufficient evidence before it to conclude that the
defendant is not a suitable candidate for probation. Id.
       Applying these standards, and having reviewed the record in this case, we cannot say that
the district court abused its discretion.    Therefore, Figueroa’s judgment of conviction and
sentence are affirmed.




                                                 2